           Case 3:19-cv-05533-BHS-BAT Document 10 Filed 07/26/19 Page 1 of 3



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   RANA WILKINSON,

 9                              Plaintiff,                  CASE NO. C19-5533 BHS-BAT

10           v.                                             ORDER SETTING PRETRIAL
                                                            SCHEDULE
11   PIERCE COUNTY,

12                              Defendant.

13          This case has been referred to the undersigned United States Magistrate Judge. Dkt. 6.
14   The Court has reviewed the parties’ Joint Status Report, Dkt. 9 and issues the following pretrial
15   schedule:
16                                           PRETRIAL DATES

17                                   Event                                          Date

18      Deadline for filing motion to join parties                               8/26/2019

19      Deadline for amending pleadings                                           9/5/2019

20      Disclosure of expert testimony under FRCP 26(a)(2)                       5/26/2020
21      Disclosure of rebuttal expert testimony under FRCP 26(a)(2)              6/23/2020
22      All motions related to discovery must be filed by                         7/6/2020
23      Discovery completed by                                                    8/3/2020


     ORDER SETTING PRETRIAL SCHEDULE -
     1
            Case 3:19-cv-05533-BHS-BAT Document 10 Filed 07/26/19 Page 2 of 3



 1      Dispositive motions deadline                                               9/1/2020

 2      Settlement deadline                                                       10/9/2020

 3
            This order sets firm dates that can be changed only by order of the Court, not by
 4
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
 5
     shown. Failure to complete discovery within the time allowed is not recognized as good cause. If
 6
     any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
 7
     holiday, the act or event shall be performed on the next business day.
 8
                                               TRIAL DATE
 9
            A trial date will be set by the assigned District Judge, the Honorable Benjamin H. Settle,
10
     if the case has not been resolved by settlement.
11
                                               DISCOVERY
12
            As required by CR 37(a), all discovery matters are to be resolved by agreement if
13
     possible. If there is a dispute the parties believe can be resolved through a phone conference with
14
     the court, the parties should contact Agalelei Elkington at (206) 370-8421 or via e-mail at:
15
     Agalelei_elkington@ wawd.uscourts.gov, as soon as possible.
16
                        FINDINGS OF FACT AND CONCLUSIONS OF LAW
17
            Where appropriate, the parties are encouraged to work together in the creation of
18
     proposed findings of fact and conclusions of law. On or before the deadline for filing proposed
19
     findings and conclusions the parties shall email their proposed findings and conclusions in Word
20
     format to tsuchidaorders@wawd.uscourts.gov.
21
                                            PRIVACY POLICY
22
            Under LCR 5.2(a), parties must redact the following information from documents and
23
     exhibits before they are filed with the Court:

     ORDER SETTING PRETRIAL SCHEDULE -
     2
             Case 3:19-cv-05533-BHS-BAT Document 10 Filed 07/26/19 Page 3 of 3



 1        Dates of Birth – redact to the year of birth, unless deceased.
          Names of Minor Children – redact to the initials, unless deceased or currently over the
 2         age of 18.
          Social Security or Taxpayer ID Numbers – redact in their entirety
 3        Financial Accounting Information – redact to the last four digits.
          Passport Numbers and Driver License Numbers – redact in their entirety.
 4
                                                SETTLEMENT
 5
             The Court designates this case for mediation under CR 39.1(c) and the parties are
 6
     directed to follow through with the procedures set forth in that rule. If this case settles, plaintiff’s
 7
     counsel shall notify Agalelei Elkington at (206) 370-8421 or via e-mail at: Agalelei_elkington@
 8
     wawd.uscourts.gov, as soon as possible. Pursuant to CR11(b), an attorney who fails to give the
 9
     Deputy Clerk prompt notice of settlement may be subject to such discipline as the Court deems
10
     appropriate.
11
             DATED this 26th day of July, 2019.
12

13

14
                                                                     A
                                                             BRIAN A. TSUCHIDA
                                                             Chief United States Magistrate Judge
15

16

17

18

19

20

21

22

23



     ORDER SETTING PRETRIAL SCHEDULE -
     3
